DETAILED ACTION
	This Office Action is in response to an RCE, filed 05 August 2022, wherein Claims 1-14 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 August 2022 has been entered.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Laura Brutman on 25 August 2022.

The application has been amended as follows: 

1. (Currently Amended)	A device, comprising:
	a root of trust security controller; and
	a controller to perform a device function of the device;
	wherein the root of trust security controller is designed to control the controller at least partially for the performance of the device function, and the root of trust security controller is configured as a logical master of the device and the controller is configured as a logical slave of the device.

2. (Cancelled)

3. (Previously Presented)	The device as claimed in claim 1, wherein the root of trust security controller is designed to monitor the performance of the device function by the controller.

4. (Currently Amended)	A device, comprising:
	a root of trust security controller; 
	a controller to perform a device function of the device; and 
	a communication interface for communication between the controller and a security computer network, 
	wherein the root of trust security controller is designed to control the controller at least partially for the performance of the device function, and the root of trust security controller is configured as a proxy for the communication between the controller and the security computer network.

5. (Previously Presented)	The device as claimed in claim 4, wherein the controller is connected to the communication interface and is designed to transmit communication signals between the communication interface and the root of trust security controller, and the root of trust security controller is designed to extract information from the communication signals and provide it as a proxy of the controller.

6. (Previously Presented)	The device as claimed in claim 1, wherein the device is designed to communicate with a security computer network to provide security functions for the device, exclusively via the root of trust security controller.	

7. (Previously Presented)	The device as claimed in claim 1, wherein the root of trust security controller is designed to forward instructions to the controller to control the performance of the device function.

8. (Previously Presented)	The device as claimed in claim 7, wherein the instructions comprise instructions which at least partially define a use of the root of trust security controller for the device function.

9. (Original)	The device as claimed in claim 1, wherein the device is designed as a networked device.

10. (Original)	The device as claimed in claim 1, wherein the device is designed as an Internet of Things device.

11. (Original)	The device as claimed in claim 1, wherein the device function is a sensor function and/or an actuator function.

12. (Original)	The device as claimed in claim 1, wherein the device is configured for direct communication between the controller and an application network.

13. (Previously Presented)	A system, comprising:
	a device as claimed in claim 1; and
	a security computer network which is configured to communicate directly with the root of trust security controller and to provide security applications for the device.

14. (Previously Presented)	The system as claimed in claim 13, wherein the security computer network communicates with the device exclusively via the root of trust security controller.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The prior art of Smith et al. (US 20190026477) discloses an IoT environment wherein each trusted device includes roots of trust to provide for trusted or secure operations allowing the devices to communicate in a secure manner as provided by the roots of trust. Hunt et al. (US 20180285600) discloses a tiered hierarchy of devices containing roots of trust that act as masters/slaves to each other. Moore et al. (US 20140181505) discloses a method of secure communications with a mobile device that has a security agent that controls the processing functions of the mobile device. Newell (US 20150012737) discloses the use of a secure chip containing roots of trust that controls a target processor to prevent tampering.
	The closest prior art disclose the use of roots of trust to provide secure operations in a network environment. However, the closes prior art fails to disclose the claimed configuration of controllers (security and regular) containing the roots of trust as the logical master of the controller performing device functions. Nor would it have been obvious to one of ordinary skill in the art to combine any potential references without using hindsight reasoning to provide the motivations to combine. Accordingly, Claims 1 and 3-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/SCHQUITA D GOODWIN/Examiner, Art Unit 2459